Citation Nr: 1628158	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-43 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a skin disorder, claimed as a rash of the groin, neck, and face, to include as due to herbicide exposure.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

5.  Entitlement to service connection for headaches, to include as secondary to an acquired psychiatric disorder.  

6.  Entitlement to service connection for fatigue, to include as secondary to an acquired psychiatric disorder.  

7.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.  
REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has remanded this appeal four times, most recently in October 2015.  The latest Remand ordered, inter alia, the scheduling of three VA compensation examinations - audiological, skin, and psychiatric.  The Appeals Management Center requested these examinations on November 18, 2015.  On November 19, 2015, VA mailed the Veteran a letter stating "we asked the VA medical facility to schedule you for an examination in connection with your claim.  They will notify you of the date, time, and place of the examination."  

It is unclear if the skin or psychiatric examinations were scheduled, let alone whether the Veteran was notified of them.  As for the audiological examination, an undated screenshot in the claims file says "the Veteran failed to respond to our RSVP letter within ten days.  Phone message was also left with no return call."  Therefore, the audiological examination was cancelled on December 4, 2015.

Given that the Veteran has consistently attended the examinations, the Board believes that an additional effort should be made to schedule the requested examinations.

Nevertheless, the Veteran is apprised at this time of the importance of attending any scheduled VA examination.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, a claim will be either evaluated based on the evidence of record or denied.  38 C.F.R. § 3.655.
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination to determine the nature and etiology of his hearing loss and tinnitus.  

Following a review of the claims file, the examiner should opine whether:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss either began during or was otherwise caused by his military service, to include as a result of documented noise exposure and earaches?  Why or why not? 

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus either began during or was otherwise caused by his military service, to include as a result of documented noise exposure and earaches?  Why or why not? 

The examiner must take into consideration the Veteran's statements with respect to onset and continuity of symptoms.  The examiner must explain any opinion expressed.  

2.  Schedule the Veteran for a new examination of his skin.  The examiner should interview the Veteran as to the history of his skin disorders and the onset of his symptoms.  

The examiner should diagnose all current skin disorder(s) the Veteran has or has had during the pendency of his appeal, since his February 2009 claim, to include folliculitis and recurrent candidiasis.  

For EACH identified skin disorder, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such, or any residuals thereof, either began during or was otherwise caused by the Veteran's military service, to include his exposure to herbicides in service and the rash of the forearms and genital region noted in the service treatment records.  Why or why not? 

3.  Schedule the Veteran for a psychiatric examination.  
The examiner must identify any current diagnoses of acquired psychiatric disorders the Veteran has or has had during the pendency of the appeal, since February 2009, to include depression, as noted in his VA treatment records.  The examiner should address the following inquiries:

a) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder is related to the Veteran's military service?

b) If the Veteran is found to meet the diagnostic criteria for PTSD, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD either began during or was otherwise caused by his military service.  Why or why not?  In answering this question, please discuss the impact, if any, of the Veteran's verified in-service stressor, to include mortar, artillery, and rocket attacks.

c) For ANY acquired psychiatric diagnosis found:

i) Is it at least as likely as not (a 50 percent or greater probability) that it caused the Veteran's headaches?  Why or why not? 

ii) Is it at least as likely as not (a 50 percent or greater probability) that it aggravated (permanently increased beyond the natural progression of the disability) the Veteran's headaches?  Why or why not? 

iii) Is it at least as likely as not (a 50 percent or greater probability) that it caused the Veteran's sleep apnea?  Why or why not? 

iv)  Is it at least as likely as not (a 50 percent or greater probability) that it aggravated (permanently increased beyond the natural progression of the disability) the Veteran's sleep apnea?  Why or why not? 

v)  Is it at least as likely as not (a 50 percent or greater probability) that it caused the Veteran's fatigue?  Why or why not? 

vi)  Is it at least as likely as not (a 50 percent or greater probability) that it aggravated (permanently increased beyond the natural progression of the disability) the Veteran's fatigue?  Why or why not? 

6.  After the above development is completed, re-adjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




